 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL P. KLAHN, SR.,                              Case No. 1:16-cv-00342-DAD-JLT (PC)
12                       Plaintiff,                      ORDER ON STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
13            v.                                         PREJUDICE, FED. R. CIV. P. 41
14    WASCO STATE PRISON, et al.,                        (Doc. 39)
15                       Defendants.                     CLERK OF THE COURT TO CLOSE CASE
16

17          On March 4, 2019, the parties filed a stipulation of voluntary dismissal with prejudice of

18   this matter pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). Rule 41(a)(1)(A), in relevant

19   part, reads:
             the plaintiff may dismiss an action without a court order by filing: (i) a notice of
20           dismissal before the opposing party serves either an answer or a motion for
             summary judgment; (ii) a stipulated dismissal signed by all parties who have
21           appeared.
22   Rule 41(a)(1)(A)(ii) thus allows the parties to dismiss an action voluntarily, after service of an

23   answer, by filing a written stipulation to dismiss signed by all of the parties who have appeared,

24   although an oral stipulation in open court will also suffice. Carter v. Beverly Hills Sav. & Loan

25   Asso., 884 F.2d 1186, 1191 (9th Cir. 1989); Eitel v. McCool, 782 F.2d 1470, 1472-73 (9th Cir.

26   1986). Once the stipulation between the parties who have appeared is properly filed or made in

27   open court, no order of the court is necessary to effectuate dismissal. Fed. R. Civ. Pro.

28   41(a)(1)(ii); Eitel, 782 F.2d at 1473 n.4. “Caselaw concerning stipulated dismissals under Rule
                                                        1
 1   41(a)(1)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

 2   does not require judicial approval.” In re Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989); Gardiner v.

 3   A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984); see also Gambale v. Deutsche Bank AG,

 4   377 F.3d 133, 139 (2d Cir. 2004); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,

 5   1077 (9th Cir. 1999) cf. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (addressing

 6   Rule 41(a)(1) dismissals). “The plaintiff may dismiss some or all of the defendants, or some or

 7   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the

 8   action as to the defendants who are the subjects of the notice.” Wilson, 111 F.3d at 692; Concha

 9   v. London, 62 F.3d 1493, 1506 (9th Cir. 1995).

10          Because the parties have filed a stipulation for dismissal of this case with prejudice under

11   Rule 41(a)(1)(A)(ii) that is signed by all parties who have made an appearance, this case has

12   terminated. See Fed. R. Civ. Pro. 41(a)(1)(A)(ii); In re Wolf, 842 F.2d at 466; Gardiner, 747 F.2d

13   at 1189; see also Gambale, 377 F.3d at 139; Commercial Space Mgmt, 193 F.3d at 1077; cf.

14   Wilson, 111 F.3d at 692. Accordingly, the Clerk of Court is DIRECTED to close this action.

15
     IT IS SO ORDERED.
16

17      Dated:     March 5, 2019                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                         2
